State of Louisiana

Legal Sarvices Section
Oo/07/20T8 PO. Box 94125, Baton Rouge, LA 7804-9125
(225) 22-0415

MISSISSIPPI FARM BUREAU CASUALTY INSURANCE Co,
"JIM ROWLES, VICE PRESIDENT

P.O, BOX 1972

JACKSON, MS 39215-1972

Sult No.: 673314
19TH JUDIGIAL DISTRICT COURT
EAST BATON ROUGE PARISH

ORA WILLIAMS
V5 .
MISSISSIPPI FARM BUREAU, ET AL

Dear SirfMadam:

| am enclosing a citation served in regard to the above entitled proceeding, If you are not the intended recipient of
this document, plaase return itto the above address with a latter of explanation. All other questions regarding this
document should ba addressed fo the attornay that filed this proceeding.

Yours vary truly,

R. KYLE ARBOIN
Secrotary of State

uy

Served on! R, KYLE ARDOIN Date: 09/06/2018
if Served by: E CUMMINS Title; DEPUTY SHERIFF

No: 1090927
1 MW

HTT

 

 

 

 

 
SERVICE COPY

AU TEVA AO

D526848
CITATION
ORA WILLIAMS NUMBER C-673314 SEC, 24
(Phainttef
vs 19" JUDICIAL INSTRICT COURT

PARISH OF EAST BATON ROUGE
MISSISSEPPE PARM BURIAYU, EP AL

(Defendant) STATE OF LOUISIANA
SERVE
TO: MISSISSIPPI FARM BUREAU CASUALTY INSURANCE COMPANY R RVLE AON
THROUGH ITS REGISTERED AGENT FOR SERVICE . POIN
SECRETARY OF STATE Sep Og org

PECRE 7,
| COMME OF Stare
GREETINGS:

Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
sued for,

You must EITHER do what the petition asks OR, within fifteen (15) days after you have received
these documents, you muat file an answer or other legal pleading in the office of the Clerk of Court at
300 North Boulevard, Baton Rouge, Louisiana. {f you do not de what the petition asks, or if you do not file
an answer or legal pleading within fifteen (15) days, a judgment may be rendered againat you without further
notice,

This citation was issued by the Clerk of Court for Bast Baton Rouge Parish on SEPTEMBER 4,
2018. au

Waits
x Ve
pel AUR gees,

: ' :
. ANuchete.
“4 Pape o 4

“WY
Deputy Clerk of Court for
Doug Welborn, Clerk of Court

   
     

Requesting Attorney: GAY, RANDALL, JR
(225) 344-7000

*The following documents are attached: ;
PETITION FOR DAMAGES, REQUEST FOR NOTICE, INTERROGATORIES, REQUESTS FOR PRODUCTION OF

DOCUMENTS

SERVICE INFORMATION:

Keceived onthe day of 7 20 and on the day of i ,20_ is Served

on the above named party a8 Fallows:
PERSONAL SERVICE: On ie party herein nemed at,

 

DOMICILIARY SERVICE, On the within named nen a net BY fouving the same at his domicile
th this parish in the hands of | ___.y A person of suitable age and diseretion residing in the sale domicile at

 

 

 

 

 

 

SECRETARY OF STATE: Ly tendering same to the welttiny maeruedd, Beye breaencd ngs S800 neg ane

DUR AND DILIGENT: After diligent search and inquiry, was unable to firet the within maméd ener OE

his domicile, ar anyone legally authorized to represent Blin.

RETURNED: Parish of Enst Baton Rouge, sis dayof

SERVIC Be sep Si

TOTAL: $_ Parish of Hust Baton Rouge RECE IVED
CIPATION-2000 SEP 05 2918

EDR SHERIFF'S OFFICE
cust SEP 492018
Filed Aug 30, 2048 2:42 PM

[raitnmaean

_—Deputy Clerk of Gourt

b

(F -67 3314
24
ORA WILLIAMS " SUIT NG: DIVISION:

*
VERSUS * IYTH JUDICIAL DISTRICT COURT

Wt

*

+
MISSISSIPPI FARM BUREAU CASUALTY “PARISH OF EAST BATON ROUGH
INSURANCE COMPANY, STATE PARM *
MUTUAL AUTOMOBILE INSURANCE m
COMPANY, ANT VIOLA HUNT * STAT OF LOUISIANA

yi" Ayr yY Fr hha ta ie ra

NOW INTO COURT, comes petitioner, Ora Williams, resident of the full age of majority
and domiciled in the Parish of Bast Baton Rouge, State of Louisiana, through undersigned counsel,

who respectfully represents that:

h,

Made Defendant herein are:
A, MISSISSIPPI FARM BUREAU CASUALTY INSURANCE COMPANY, upon
information and botlef, an insurance company licensed to do and doing business in the

State of Louisiana, whose registered agent for service is the Louisiana Seorctary of
State, 8585 Archives Avenue, Haton Rouge, Louisiana 7OB09,

B. STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, upon
information and belief, an insurance company dicensod to do und doing business in the
Site af Louisiana, whose reglatered agent-for service is the Louisiana Secretary of
Srate, 8585 Archives Avenue, Baton Ronge, Louislana 70809;

Cc. VIOLA HUNT, upon information and belief, a resident of the full age of majority
whose domicile is 10835 Davis Rill Rosd, Roxic, Mixsissippi, 39661,

2
‘The defendants heroin ace individually, jointly and ix selide indebted unto peliioner for
such damages as are ceasonabla in the premises, together with legal interest ther¢en, from date of
judicial demand anttl paix, and for all costs of these proceedings, for the following non-exclusive

reasons.

  
 

Pape. Michell
Cortifiod Trio and sewn atom Alyagiatad Bota:

Corract Copy tenal Qulun Rouge Parley ardi20 18 4:21 PM

wl BOT ROIR-180 40d Raputy Clark of Court
Gust SEF Ra.

cn aid) abner dein at Ink eetifed coy may viodala La, Ao. beta. 133, anidéa RPG Rule Sata.

 
On or abort October 24, 2017, petilioner, Gra Williams, was invelved in an automobile
accident involving two (2) vehicles: (1} a 2016 Toyota Corolla, VIN 4T45PUPR1GR537518,
owned by McArthur Hunt, and driven by defendant, Viola Munt; (2) a 2008 Nissan Altima, VIN
IN4AL2 1 208N440224, owned and driven by petitloner, Ora Willams,

4,

On or about Ostober 24, 2017, petitioner, Ora Williams, was traveling northbound on LA
19, Zachary, Parish of East Baton Rouge, State of Louistana in the right lane when Defendant,
Viola Hunt, suddenly and without warning changed lanes and strack Ms. Willlams' vehicle, thus.

cnusing the accident herein sued ppon,

At the time and on the oecasion in question, defendant, Viola Hunt, failed to use oxdinary
care by various acts and omissions, inclading the following, each of which singularly or in
sombination with others, was a proximate cause of the oeeurrence in question:

In failing to be attentive;

In faiting to rutintain control of his vehicle;

Tn failing to take ootion to avoid the collision;

In failing ta properly drive a vehicle without causing a collision;

In failing te step in a timely manner;

In failing to obey the traffic rules, signs, regulations, ordinances and laws in full force
and in effeet at the time and place of the aceident;

3, In failing to see whut should have heen seen; ane

HH, All ather acts of négligenco, whieh muy be proven at the trial of thin matter,

MOOD >

6.

Petitioner allege that, upon information and belief, defendant, Mississippi Farm Bureau
Casualty Insurance Company, issued a policy of Hability insurance to McArthur Hunt, which
policy covers defendant, Viola Hunt, for sue agts of negligence and said policy was in full force

and ¢ffect on the date of the aceldent herein sued upon.

  
 

Certltlad True and
i — Gonarted Cate:
Corrost Copy Biol Eton Rouge Pardon pegie 1:21 OM

ero: 204 HOnodOoWdag Doputy Glork of Gast
LIST SEP 3 22018

Abotatigh and gubkequedt rs-fllig of Yate certifasl copy may violate La. RAG. F412, 193, angio? RES: Feuta 3.4tas
7
Petitioner further allege that, at all relevant times, Ora Williams hae in full force and offeot
a polley of Nabillty insurance with defendant, State Farm Mutual Automobile Insurance Company,

which poticy provided coverage to petittoner,

The aforemnentioned liability insurance policy epecifteally Inelnded
voingured/Ainderingnred motoylst coverage, which, under its terms and conditions, provides

gaverage For the accident that is the subject of the instant tigation.
9,

As a result of the accident herein, potitioner, Ora Williams, has sustained damages
including, but not linvited te, pain and suffering, mental anguish and suffering, loss of énjoynent
of life, medical expenses, and any and all other damages that may be proven at the trial of this
matter,

10,

Petitioner has not been fally compensated for damages sustiulned as a result of the accident
herein sued upern.

1.

Petitioner respectfully requests that all defendants be ordered to pry all costs associated
with these proceedings,

WHERBPORE, promises considered, petitioner, Ora Williatns, pray Wat a copy of this
petition be served upon the defendants in the manner preseribed by law amd that, after due
proceedings are had and after all legal dolaya, there be judgment in favor of pethtigner, Ora
Willlams, and against defendants, Mississippi Farm Bureau Casualty Insurance Company, State
Farm Mutual Automobile Insurance Company, and Viola Mont, individually, jointly and in solide,

for such damages as are roasonuble in the premises, together with legal interest thereon, from date

   
  
  

Cortiflad Trug and fe te ee EEE Ganenlad Oavtas
Gorrest Gopy Eas! Baton Rouge Perish ardi20 $0 1:21 PAA

"erliO: 201 6O904O0008 Ouputy Glerk of Sout
Cust SEP 1 22010

dhacallan wont autafueent redline of Mi cerlied cony may violute bu. 5, 18732, 133, andlor ROG Peuly a iS,
of judicial demand uncil paid, and for all other apd further rellef to which petitioner may be entitled.

Reapectfully submitred:

CLAYTON, FRUGE & WARD
3741 La. Highway | South

Port Allen, Lousiana 70767
Telephone: (225) 344-7000

Facsimile: (225) 383- th ard

A.M, “Tony” Clayton (#21191)

Michaol P. Frugeé (26287) :

Richard J, Ward, TIT (432267) ‘
Michael C. Hendry G#35819)

Randall B, Gay, fr. (#36464)

Briliant P. Clayton GHGR29)

 

Attorneys for Petitioner, Ora Willians

PLEASE SERVE CITATION, PETITION FOR DAMAGES, INTERRAGOTORRIES,
REOURST FOR PRODUCTION OF DOCUMENTS AND REQOUIGST FOR NOTICE ON:

MISSISSIPPE FARM BUREAU CASUALTY INSURANCE COMPANY
Through its registered agent for service.

Louisiana Seeretary of State

8585 Acchives Avene

Baton Rouge, LA 70809

PLEASE SERVE CILA TION, PETIFION FOR DAMAGES AND REQUEST FOR
NOTICE ON:

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
Through its registered agents for service:

Louisiina Secretary of State

8565 Archives Avenue

Baton Rouge, LA 7Ok09

Long arm

VIOLA FONT

1085 Davis Kill Road
Roxie, Mississippi, 29601

Cartltted Tru and - : Gangratad Gite:
Correst Copy Baul Baton Rauge evi @itrQ0TR 4:21 PM

Sel: 2O1TOVOdQOASS Daoputy Clork af Gourt
cust SEP 1 82018

ana antec fa.fling anf tala eortiliad camw rainy Olate La, Bd, 14 192, 193, ante APG Ruta 2 MOEN)

  

 
 
EAST BATONROUGEPARIH 0.673314
Filed Aug 40, 2018 2:42 PM
_Dapuly Clark of Court

ORA WILLIAMS SUIT NO: DIVISION:

VERSUS 19TH TUDICIAL DISTRICT COURT

t+ = # £3

MISSISSIPPI FARM BUREAU CASUALTY " PARISH OF BAST BATON ROUGE

INSURANCE COMPANY, STATE FARM *
MUTUAL AUTOMOBILE INSURANCH *
COMPANY, ANP VIOLA HUNT ” STATE OF LOUISIANA

REQUEST VOR NOTICE

TO: Honorable Doug Welborn
19th Judicial Distriet Court Clerk
Parish of Bast Baton Rouge
300 North Boulevard
Baton Rouge, Louiglana 70802

In ageordance with the provisions of Articles 1571 and 1572 of the Louisiana Code of Civil
Provedure, you ave hercby requested to send to us, as counsel of record for Ora Wilkiams, written
notes by mail, at least ten (10) days in advance of any date fixed for any trial or hearing on this
ease, whether on é¢xceplions, rules, or on the merits thereof, of any assignment of fixing of said

Canc,

And in agcordance with the provisions of Articles 1913 and 1914 of the Loulslana Code of
Civil Procedure, you are hereby also requested to send to na inumediately notice Of any order or

jucdginent made or rendered In this case, upon the exitry of such order or judgment,
This request for notice ig marke with full reservation of all rights, and we thank you for your

custormary courtesy and cooperation.
Respeotfully Submited By:

CLAYTON, PRUGE & WARD
3741 La, Highway 1 South

Port Allen, Louisiana 70767
Telephone: (225) 344-7000

gb caer 7

AM, “Tony” Clayton G21191)

Michael P. Frugd #262879

Richard J, Ward, NY (#32267)

Michael] C. Hendry G58 (9)

Randall "Blue" Gay, de. Gd464) Z
Lrilitant Clayton 436829)

 

Attorney for Paditioner, Ora Williams

Gartlflod Trea and !
Ganarnted Dale
Gorrect Copy Eun Galan Rouge Pariah argon 4:21 PM

artlth: AO BOOOKOOAIG Dapuly Clark of Gia
cst SEP 1 BLOW

fen dred eedeveiunet cities ab ila varie eros nba ated WO Se PSS undfor ES Bore 0},

  

  
Flted Aug 30,2018 2:43 PM
‘Deputy Glerk of Court

EAST BATON ROUGE PARISH (p4 4344"
2

 

ORA WILLIAMS * SUIT NO.: DIVISION:
*
VERSUS ” ISTH JUDICIAL DISTRICT COXMIRT
4
Hi
+
MISSISSIPPI FARM BUREAU CASUALTY * PARISH OF BAST BATON ROUGE
INSURANCE COMPANY, STATE FARM *
MUTUAL AUTOMOBILE INSURANCE “
COMPANY, AND VIOLA HUNT * STATE OF LOUISIANA
INTERROGATORIES TO VIOLA TG: 0D MISSISSIPPI EF

   

CASUALTY INSURANCE COMPANY

Ora Williams propounds the following interrogatories to Viola Hunt and Mississippi Farm

Bureau Castialty Insurance Company (sometimes collectively “defendants”),

DEININITIONS
1) The phrase “state with particularity the complete basis” as used herein means
and inéludes the following:
A. describe and stare in complete detail all facts upon which you base such

élaims or contentions;
b. identify by name, address, employer and phone number al persons who
have knowledge of each fact: and
Gh identify all documents and thinga upon which you base or which auppert
such claims or contentions and identify, by name, address, employer, and
phone number, the custodian of each such document or Uning and where
such documents or things are located,
2) The terms you’ and “your” ag used herein, shal] mean you and every other
individual who, acting aa your representative, can be required by you to furnish information,
including any person acting on your behalf as your representative in the investigation and

preparation of this action,

a , a Certifled True and Paral Bacarulat Gute:

Hi Enul Elon Rouge Porlub :
rin : hartioe sotabanaadst Boputy clink ut Gaui oar 7:24 PM
* 2

    
  

Allwtation aad subwoauart resfllitg: of thin corldlud oooy avy Motte La, Ao, 14:492. 133, andvor rein Pulp “Maia,

CUST SEP } 8 vort
3) The term “person” as used herein, means any natural individual, in atry capacivy
whatsoever, or any entity of organization, including divisions, departments and any other units
therein, and shall Include, but not ba limited to, a public or private corporation, partnership, joint
venture, voluntary of unincorporated association, organization, proprietorship, inist, state,
governmental agency, commission, bureau or department.

4) The term “document,” as used herein, moans all documents of other tangible items
to the fullest extent permitted under the Loulsiana Code of Civil Procedure, Including without
limitation, any medium upon which intolligence and/or information Gan he recorded or retrieved,
und includes, without limitutions, ie original and each copy, regardless of origin of location, of
any book, pamphlet, periodigal, fetter, memocandum (including any menorindum or report of a
mecting or conversation), invelce, bill order form, receipt, financial statement, atcounting enuy,
diary, calendar, telex, telecopy, facsimile, telegram, cable, report, contract, agreement, policy,
study, handwritten note(s), draft, working paper, chart, paper, print, laboratory record, video,
druwing, sketch, graph, index, list, tape, photograph, microfilm, datashest, floppy disk,
information stored in a hard drive which may be retrieved and/or on a disk regarding voice mail,
E-mall messages, notations, diuries, ealendars, reports, information notations, etc. or any other
written, recorded, transcribed, taped, entered or other matter, however produced or reproduced,
which is in your possession, custody, or control or which was, but ia ne longer, in your possession,
oustody or control,

5} ‘The term “hbentify” or “deseribe,”? when used hersin in reference to:

a a natural individwal, requires you to state his or her full name, residentat
and business addresses, telophone mambers, and enployor,

bh, A corporation, requires you to state its full corporate mume aad any name
winder which it does business, its state of incorporation, and the address of

its principal place of business;

Cartifiod Trua and “ Onnaraind ate:
Carrect Copy Buat Salon Pauge Polak Wtz018 1-1 PM

TertD: 201 goaoNQddtl Doputy Glark of Gaul |
CLIST SEP 2 B 20th

Alber [on anil jufddduent ce Tubs of tela gaia capcom yhgtnyy Gk TEE, 2S, unellion P CS Pater Oe

 
  
 
 
G a business, requires you to state the full maine or style under which the
business ix conducted, its business address or addresses, telephone number,
the type of business in which it is engaged, the geographic areas in which it
conducts those businesses, and the identity of the person or persons who
own, operate and control the business: and

a. a document or thing, requires you to state the natnre of the document (e, 2.

letter or memorandum) or thing, its tthe, subject, date, the name or names
of Its authors and recipients, and its present location and custodian,

INSTRUCTIONS FOR ANSWERING INTERROGATORIES

A. If the defendants are unable to provide 4 complere ahswer OF Fosponse, state why a
response or answer cannot bs provided, what information or documenta would be required to
provide a complete anawer or response, and identify which person, if any, has the required
Information or documents, or the circumstances surroundiag the destruction af sich documents or
information.

RB, If the attorney-client privilege, “work-produet" Limited immunity, or other privilege
is claimed as to any comrunicatlon or document, state the date of such document or
communication; identify the person(s) who authorlzed, prepared, or participated in proparing such
document or communication and identify the person(s) to whorn it was dirccted, sent, or cirewlated:
identify the person(s) now in possession of auch document or who knows the contents of such
communication, and state the general subject matter of the dogument or communication, and the
basis for the elaim of privilege as to each sald document or communication,

CG ‘These request for production of documents are continuing in nature and if
information, communications, or documenta are discovered er come to the attention of
Defendant(s} after the interrogatories are answered that would require the answers to: bo
supplemented, demand is hereby mide that eaid response be supplemented, and furnished

inwmediately to Ora Williams,

Certified True and Gonatalad Data:

Corract Ca : Engl Hatan Houge frarlah :
arliBs POT ADOOAEGAa Doputy Clerk of Sout ada 10 1:21 PM

  

AMyeniiag aad wytadeinol ratkne nt ibe acidified Coo indy widtand La, RD. 1d 2 134 aindéor PG Rea catat/at,

GLA SEP ¢

Bi
ik

ia

eA
IN TERT

 

Please identify the name and title of each and every person answering these interrogatories.
INTERROGATORY NO, 24
State the last known name and address of the following persons:

a) AJL persons that these defendants believe or have been informed witnessed
the aeeldent herein sued upon in which Ora Williaa was inpuved.

b) Ad] persons who these defendants believe or have been informed may have
knowledge of any facts relevant to any aspect of this litigation,

INTE RROGALOIRY NC. 3:

Please desoribe to the best of your knowledge how the accident sued ypon herein oecurred,
including the posted speed limit and the direction and estimated speed in which each vehicle was
traveling just prior to impact,

INTERROGAPO! 4:
Plensé state where you were coming from, where you were going and the purpose of (he

trip at the time af the accident, giving in your anawer the place where you last entered the vehicle

and the place where you next bitencded to disembark,
INTE RROGATORY NO. 8:

Tf you allege that the aceldent made the basis of this lawsuit was caused or created In whole
or in part through any act(s) of negligence of the plaintiff, please provide n description of all acts
of negligence which you contend Ova Willlams committed, and the facts and details ppon which
you rely in making these allegations, |
INTERROGATORY NO, 6:

Please state whether there were any traffic controls (slgns, signats, lighta or other devices),
located at or nenr the seane of the collision, please describe such control(s) and indicate how they

covered your driving, as weil as the driving of the Gra Williams.

Hope Miche

  
 

Cortitiad True and

es el Ganaralad Gale:
” Euut Baton Rouge Pooh
Gorrect Copy ‘Dupuly Clark A Sour B4i2018 Tel PM

ert: 201 ROGOdOdT1

GLST BEF L Bpoty

Allan and dUGauent 1U-lldig af LAW carlitied Goay atay violote Lo. BLS AE 18, enddoe RC Suter 3 ata},
INTE RROGATORY NO. 7:

If you allege that the accident made the basis of this lawsuit was catised or created In whole
or in part threugh the oegligence of any other person, party and/or entity, please provide a
deseription of the agts of negligence which you contend any other person, party and/or ontity,
committed, and the facts and detalls upon which you rely in making these allegations.
INTERROGATORY NO. 8:

If you allege on affirmative defense(s) in your answer to this Jawsult, please provide a
genoral deseription of cach affirmative defense and the facts and details wpon which you rely in
making each one of these defenses.

INTERROGATORY NO. 9:

Please identify any and all insurance polities, including primary, excess and/or embrella,
that the defendants have which may be available to satisfy a settlement or Judgment of this cisim,
specifying the insurer, the insuredl, and the poliey limits for cach policy identified,
INTERROGATORY._NO, 10:

Please list to the best of your knowledye any and all criminal matters, Including but not
limited to arcests, pleas, convietions, indictments, ofc. that Involve Viola Hunt,

INT BRROGATORY NO. LL:

Plense tist to the best of your knowledge any and al) prler injuries, diseases, and/or llnesses
suffered by Viola Hunt prior to the accident heroin sued upon,
IN EERROGATORY NO, 121

Please stale the name of carrer(s) providing cell/portable phone or other communication
service lo defendants for lye benefit/usé of Viola Hunt on Qetwber 24, 2017, including but not

limited to the a¢eount numbers and telephone numbers issued on each account,

  
 

i Pope. Amiaheee

me Carttled Truc and - Gennratad uta:
Gorreat Capy Enel Batya Rouge Porlsh qiagata 1-21 Pad

ait: 201OROsEO4EI Boputy Clark of Guus .
cuet SEPA a pnTe

  

Altneallon and muiiienont ro-Alina af lain gartified conv muy vieila Lo, FS, 14:12. 133. and/or 778 Feute Mata.
INTE RROGCAPORY NO. 13:

Please Het any and all medications Viola Hunt has taken over the list (3) five years
including preseriptive and over the counter medicines taken On or about October 24, 2017,

INTHERROGAPFORY NO, Id:

 

Plage indicate the dosage and frequency of cack medication listed in Interregatory No. £3.

INTERROGATORY NO. Ui:

a a

 

Please state the last time any medications were taken by Violin Hunt prior to this accident
of Ooloher 24, 2017,

IN TERROMG

 

Please alate the name and losation of each/every pharmacy used by Viola Hunt over the
last (5) five years,
INTREROGATORY NO. U7:

Please indleate any and alt alcohol consumed by Viola Hunt on Ogtober 24, 2017 AND
Oetober 23, 2017, inctuding the type of alcoholic beverage(s) consumed, the amount consumed,

and the times consumed,

INTERROGATORY

 

Please stale whether you had any conversation with the plaintif or anyone after the
secident and, tf so, please wive the substance of any such conversation, If you in any way admitted

fault to anyone after the accident, please state to whom as well as the manner in which you did 9.

INTERROGATORY NO. 10:
Were you working at the time of the accident and/or going to or returtilng from work at the
time of the accident?’ If so, please identify your employer and your job position, including herein

a job description, regular work hours, and hours worked on October 24, 2017,

  
 
 

Cortifled True and terri Gonarnted tate:

Corre East Onion Route Pariah en a
fee Se aaa Dopity Clork of Court Oa/2018 121 PM

  
 

ut "Ds
fie eave
: [o
ra ue

Abeowtinn ane mubanauent mefiiog of Ibi anillad gov miay violate Lo, PRA A VE, 13, andor HCE ute 4.2¢0/H,

QList MEPL BUA
Case 3:18-cv-00876-SDD-EWD Documenti1-2 10/02/18 Page 14 of 22

INTERROGATORY NO, 20:

Please give the name, address, and phone number for all witnesses, Including any expert
witnesses, that you plan to use ab any hearing or et the lal of this matter and a brief description of

thelr proposed testimony.
INTE RROGATORY NO, 21:

Ploase list all oxbibits and/or documentary evidence that you plan an introducing at any

heaving or at the (lal of this matter,

Respectfully Submitted By:

CLAYTON, PRUGE & WARD
374) La. Highway 1 South

Port Alien, Louisiana 70767
Telephone: (225) 344-7000
Fresimlle: (22.5) 383-763 |

— Be

AM, “Tany” Clayton (#21191)
Michuel P. Fruge #26287)
Richard J, Ware, TIL (#32267)
Michael (3. Hendry (358 199
Randal! “Blue” Gay, Ir. (36464)
Brilliant Clayton (#36829)

 

Attorneys far Petitioner, Ora Williams

Cartitied Truo and . = aalak Oaneralad Gata:
Gorreet Copy Taal Gulok RougO Perch Q4ng1B 4:24 PMA

tio: 2o1adaNdgg Bayly Glok al Court an, Las
“ CUS! SEP 4 9908

   

Aljyailan wut auhaenunnt rutiiee af thin contin! egite may vindale Lat RS, 1 1AS, 179. unger AEG Rete 3% aah,

 
EAST BATON ROUGE PARISH
Filed Aug 30, 2018 2:42 PM ¢. 67331 4

 

* Deputy Clerk of Court
ORA WILLLAMS * SUIT NO.: DPVISION:
1H
VERSUS 4 19TH JUDICIAL DISTRICT COURT
4”
* .
MBSSISSIPPT FARM BUREAU CASUALTY * PARISH OF BAST BATON ROUGE
INSURANCE COMPANY, STATE FARM *
MUTUAL AUTOMOBILE INSURANCE *
COMPANY, AND VIOLA HUNT *

STATE OF LOUISIANA

REOURSTS FOR PRODUCTION OF DOCUMENTS TO VIOLA HUNL AND
MISSISSIPPI FARM BUREAU CASUALTY INSURANCE COMPANY

Ora Williams propound the following requests for production of documents to Viola Hunt
and Mississipp! Farm Bureau Casualty Insurance Company (saimetimes collectively
“defenclants’

DEFINITIONS

l, ‘The term “document” as used herein, means all documents or other tangible ilema
to the fullest extent permitted under the Louisiana Code of Civil Procedure, including without
limitation, any medium upon which intelligence and/or information ‘can be recorded of retrieved,
and includes, without limitation, the original and cach copy, regardless of origin or location, of
any book, pamphlet, periodical, letter, memorandum (including any memorandum or report of a
meeting or conversation), invalce, bill, order form, receipt, financial statement, accounting entry,
diary, calendar, telex, telecopy, fnestmile, telegram, cable, report, contract, agrooment, study,
handwritten note, draft, working paper, chart, paper, print, laboratory record, video, drawing,
sketch, graph, index, list tape, photograph, microfilm, datashoct, floppy disk, information stored
in a hard drive, and/or on a disk regarding voice mall, E-mail messages, notations, diarivs,
calendars, reports, information notalions, étc. or any other written, recorded, transcribed, taped,
entered or other matter, however produced or reproduced, which is in your possession, custody, or

control or which was, but ia no longer, in your possession, custody or control,

 

 

Cartiled True and | 5 Gionorated Date:
Et Boel Bulun Rouge Foran
er oon ae BAO Dupuly Shek if Gout War2O18 1: py peat
cust SeP 4

jeqeth va Fatna abhi sided aan may ytd ba BP AAO nda FIRES Rute ao

 
CTEON

 

A. Duplicates. Muiliple copies of documents which are identical duplicates of cach
other need net be produced again, except that duplicuies must be produced if handweltton or any
other type of notes or similar intelligence appears thereon or are allached thereto.

HE, Manner of Production. In producing the documents requested herein, you are
requested co indicate the specific request and response to whieh each document or group of
documents ts belig produced. You are further requested to indicate the location and caption of
the file from which each decument was obtained. All documents ave to bo produced, by file, in
the order in which they are found in that file,

c. Withheld Documents. Should you fail te praduce any document éalled for by this
request, for each yech decnimnent:

n) state the nssérled grounds upon which the document is being withheld;

h) identify the author of ench such document and all other persons who nasiated
in the preparation of each suen document,

e} identify gach addressee or reelplent of the original and any copics of each

such dovument;

a) Identify cach and every person from whorn (he dootiment was reouived,
&) state the date each such document was oreated and/or transmitted;
o identify the present custodian and location of cach such document and all

copies thereof;
a) desoribe the subject matter of each such document; and
h) if the basis for any auch refusal relates only to a passage or portion of a
particular document, excise the portlon (indicating the exelston) and
prodgec the remainder,
6. TRestroyed Documents, If any responsive document (as defined above) waa in your

possession, Guatedy or control bur has been disposed of, lost, discarded or destroyed, {dent fy each

2

 
  
 
 

Hope. Michele
Gertiflad True and a — Sanayntod Balu:

traat Ril latan Rouge Parih =
an aenaoSO a0 Bopuly Chek al Gout qwaldO18 1:2) PR

Attartion and augauquant (orfling of Its cerbiod coay may vidiale ab PLB. 14.192. 1589, ancitor RPC Flo SICH.

cuST SEP 1 Baus
such document, specifying its author, addressee, date, aubject matter and all persons to whom
copies were firnlshed, describing the contents of the document, stating when the document was In
your possession, custody or contral, the date or approximate time of diaposition and the reason for
the loss, destruction, or discarding.

B, Pursuant ta the Louisiana Gade of Civil Procedure, Orn Williams requast that the
defendant(s) produce and permit it te inspeet and copy the documents deseribed herein below at
the offices of Clayton, Fragé & Ward, 3741 La, Highway k South, Port Allen, Loulsiana 70767
within thirty (30) days after sorviee of this request, or at such time and place or in such manner
that the parties may agree,

REQOURST FOR PRODUCTION NO. 1:

Please produce tris. complete and certified copics of all policios of lability insirance,
primary, excess andéor umbrella, which wore or may have been In effect at the time of the accident
rade the basis of this Inwsuit and/or which were or may be available to satigty a judgment or
sottloment in this case,

REQUEST FOR PRODUCTION NO. 2:

THease produce true and complete copies of any and af! necldent reports, investigative
reports, and/or incident reporta of the accident made the basis of this lawauit, .
REQUEST FOR PRODUCTION NO. 3:

Please produce true and complete coples of any and all statements made by the defendants
concerning, the subject matter of this sult, inclading any weltten statements, tape recordings and/or

transcripts thereof signed or otherwise.

REQUEST FOR PRODUCTION NO, 4:

 

Plaase produes true and complete copies of any and all atatements made by any pérsqn

concernIng the subject matter of this suit, Including any written statements, tape recordings and/or

transcripts signed of otharwist,

Hope Michele

Gartiflad Tru and Goparaiad Date:
Gormact Copy Seal Ave: Raw Patian 4/2018 1:21 PM

sOrtlt): 201 BOAO? Dupuly Clark af Gayet .
Cust SEP 122018
fing cooy may viol Le RS. M4152. 999, anitiar PPG Rute 3), anf.

 
  
 
 

Albnrntin aad dubaeanaes getline oF Anis Sel
REQUEST FOR PRODUCTION No.3:

Please produce any and all other letters, correspondence, documents, memoranda, records
or reports to or from.any experts who may or will testify at tal of this matter.

RKQOUEST FOR PRODUCTION NO. 6:

Pisase produce true and correct copies of any and all surveillance material, including but
not limited ty, investigative reports, color photographs. and/or videotape tiken of Ora Williams
prior te the trial of this case,

REQUEST FOR PRODUCTION NO. 7:

Please produce any and albexhibits whieh you Intend to intraduce at any hearing or at the
trial of this case, including, but not limited to, all damonstrative exhibits, charts, documents and/or
photographie enlargements,

REQUEST FOR PRODUCTION NO, Bt

Please produce any and all medical reports and/or records in your possession conceming
Ora Willlama,

REOUEST FOR PRODUCTION NO, 9:

Please produce detailed records for any and all cell/portable ‘phones or communication
devices issued to or operated by Viola Hunt on October 24, 2017,

REQUEST FOR PRODUCTION NO, 10;

Please produce any and all dogumentation that defendants contend will support any
affirmative defenses raiaed in theiy answer,

REQUEST FOR PRODUCTION NG. Ui:
Please produce a copy of any ad all pictures showing the property damages to either

vehicle involved in this accident.

  
 

Gartifled True and to Glenerolel Dolor
Fue Sion Reuge Parkly ,
te aaa 2 Dapuly Glark of Got GaROIS tet OM
we \
SEP 1, 2018

denthins anit enterneenet as Kine ad iia aanited cnewd way vines FER Wag, bik andlor REG Ruby 3.3f0ito,
REQUEST VOR PRODUCTION No). 2:

Please produce o copy of all medical records of Ora Williams, obtained by defendants,
from any source.
REQUEST FOR PRODUCTION NG. La:

Please produce a copy of all depositions of Ore Williams, obtained by defendants, fram
any source,
REQUEST FOR PRODUCTION NO, 14:

Please produce a copy of all criminal records of Ora Williams, obtained by defendants,
from any source,
REQUEST FOR PRODUCTION NO. 15:

Please produce a copy of all cmployment records of Ora Williams, obtained by defendants,
from any sottrce.
REQUEST FOR PRODUCTION NO. 36:

Please produce a copy of al) sociat security records of Ora Williams, obtained by
defendants, from any source,
REQUEST FOR PRODUCTION NO. 17:

Please prodnes a copy of all unstoplayment bonefit records of Ora Willinma, abtained by
defendants, from any source,
REQUEST FOR PRODUCTION NO. 18:

Please produce a copy of all military reeords ef Ora Williams, obtained by defendants,

From anny source.

 

Please produge a copy of all recorded statements of Ora Williams, obtained by defendants,

from any source,

Certified True and Qonamiod Date:
Corract Copy Eval Baten Rowge urialt sacks 1:21 PM

arhO: ZOTWOROMOAZ Daputy Clerk of Gout cust 85° ‘ 5 eath

Atating gad wukumnniiel thine Altus eaadlRord anew may did La Ra We. 433, qndéor APC: Rule A HAN,

  
 
 

Please produce a copy of all trial transeripts of Ora Williams, obtained by defendants, from
any soures,
REQUEST FOR PRODUCTION No. Zt:

Please produce a copy of all lawsuit records of Ora Williams, obtained by defendants, from

any aOuree,

UES'T FOR PRODUC!

 

Please produce o copy of all insurance company records of Ora Williams, obtalned by
che fienelants, from any SOUIGG,
REQUEST FOR PRODUCTION NO. 23:

Please produce a copy of all photographs of Ora Williams, obtained by defendants, frorn
any source,
REQUEST FOR PRODUCTION NO. 34:

Please produce a copy of all documents obtained by the defendants through any subposna
or document request issued in this case to any entity,

T FOR PRODUCTION NO. 25:

   

Please produce a copy of all information of Ora Willlams obtained from any soclal media,
inelnding, but not limited lo, PFaccbaok, Myspace, Twitter, Instagram and/or the Vine.
REQUEST FOR PRODUCTION NO. 26:

Please produce a tue and complete copy of Viola Hunt's driver's license,

REQUEST FOR PRODUCTION NO, 27:

Please protuce a copy of uny payment made by Mississippi Parm Bureau Casualty

Insurance Company to anyone arising out of this a¢cident, inchuting any of Ora Williams's

medical providers.

 
    

phat
ALI Oe
aa Ne Ceritiod es and ——"""aiatinton Range far Sunatated Onta:
\ cn “i erti9: 201 BOROADONDE Oupuly Ctork of Gaurt 9/4/2018 1:21 pM
ee GUST SEP 12-2018

Miaratinn mal aubigenuat rautiion ed tila centied Cony my wiglite La. RAR TAM, 133. andlor RPS: Byte 30031,
Case 3:18-cv-00876-SDD-EWD Documenti1-2 10/02/18 Page 21 of 22

Respectfully Submitted By:

CLAYTON, FRUGE & WARD
3741 La. Highway 1 South

Port Allen, Louisiana 70767
Telephone: (225) 344-7000
Facsimile: (225) 383- er

pane eG

A.M. “Tony” Clayton G21191)
Michael P. Frugd (#26287)
Richard #, Ward, (ff (#32267)
Michael C. Hendry #35819)
Randatl “Biue" Gay, Jr, (#36464)
Brilliant Clayton GH6829)

 

Attorneys for Petitioner, Ora Williams

Hope Midhella

Cartifled True and . on Ganeralud Bato:
Cerrect Copy Easl Baton Rouge Purhily area t8 124 PM

rh alti: 2018009400002 Doouty Gturk of Courl oon ; acs
est SEP SSM

Heat ia fling ai take anetifiadt rony can dain bay RAD 43 andor Feet Rute a wie,

  

 
      
    

TE
BE Tost a runner TREE

  
 
 

SR CD SSP AME tale adie she ab ABC
?

R. KYLE ARDOIN
SECRETARY OF STATE
P.O. BOX 94125
BATON ROUGE, LA 70804-9125

2 AA agate Merctirueen earner etgp cp SA Ebi
ea a rate as .

  

‘

S2hé 2499 0800 Ges 27

FARST CLARE
=

CUST SEP 4 apart

ROtca a
